Title: To John Adams from Thomas Barclay, 18 July 1782
From: Barclay, Thomas
To: Adams, John



Amsterdam 18th. July 1782
Dear Sir

I had a letter some days ago from Doctor Franklin desiring me not to draw on him for any more money, to which yesterday I wrote a reply, a Copy of which I send inclosed to your Excellency. If you shou’d ask why I trouble you with it, my answer is, that it is for the reason I have given Doctor Franklin for writing so long a letter to him, “because I wish you to know minutely my situation.” I have little doubt but he will relax from his Injunctions, in which Case I shall have the pleasure, I hope, in about ten days of waiting on you for your Commands to France, and to return you my acknowledgements for your kindness and attention to me in Holland.
In the mean time I am with the greatest sincerity Your Excellencys Very Obed Servant

Thos Barclay

